In an action, inter alia, for a judgment declaring that the plaintiffs are entitled to an exemption from certain real property taxes pursuant to Real Property Tax Law § 485-b, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Marbach, J.), dated May 13, 1985, as granted the defendants’ motions to dismiss the complaint, and, in effect, denied that branch of their motion which was for summary judgment.
Ordered that the judgment is reversed, insofar as appealed from, on the law, without costs or disbursements, the defendants’ motions are denied, that branch of the plaintiffs’ motion which was for summary judgment is granted, it is declared that the plaintiffs are entitled to an exemption from Westchester County property taxes, on the increase in assessed valuation of their properties for the 1984-1985 tax year, pursuant to, and to the extent provided by, Real Property Tax Law § 485-b, and the matter is remitted to Supreme Court, Westchester County, for an assessment of any overpayments in taxes and for the entry of an appropriate judgment (see, Simon-Equity Jefferson Val. Partnership, v Board of Assessors, 127 AD2d 584 [decided herewith]). Mangano, J. P., Kunzeman, Kooper and Spatt, JJ., concur.